Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, an assignment of error upon a refusal to grant a nonsuit will not be considered where the case proceeds to verdict and judgment in favor of the plaintiff, and thereafter the defendant makes a motion for a new trial in which he alleges that the verdict was unauthorized by the evidence.
2. In the light of the facts of the ease, the several grounds of the motion for a new trial complaining of the charge of the court show no reversible error.
*287Decided March 5, 1930.
Alston, Alston, Foster & Moise, William Hart Sibley, for plaintiff in error.
A. W. White, A. C. Corbett, contra.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke cmd Bloodworth, JJ., eoneur.